 



EXHIBIT 10.2
CHANGE-IN-CONTROL AGREEMENT
     This Change-in-Control Agreement, dated November 7, 2006 (“Agreement”), is
made by and between Windstream Corporation, a Delaware corporation (as
hereinafter defined, the “Corporation”), and
                                         (as hereinafter defined, the
“Executive”).
     WHEREAS, the Board of Directors of the Corporation (as hereinafter defined,
the “Board”) recognizes that the possibility of a Change in Control (as
hereinafter defined) of the Corporation exists and that such possibility, and
the uncertainty it may cause, may result in the departure or distraction of key
management employees of the Corporation or of a Subsidiary to the detriment of
the Corporation and its stockholders; and
     WHEREAS, the Executive is a key management employee of the Corporation or
of a Subsidiary; and
     WHEREAS, the Board has determined that the Corporation should encourage the
continued employment of the Executive by the Corporation or a Subsidiary and the
continued dedication of the Executive to his assigned duties without distraction
as a result of the circumstances arising from the possibility of a Change in
Control;
     NOW THEREFORE, in consideration of the premises and the mutual covenants
herein contained, the Corporation and the Executive hereby agree as follows:
     1. Defined Terms. For purposes of this Agreement, the following terms shall
have the meanings indicated below:
          (A) “Annual Incentive Plan” shall mean the Windstream Corporation
Performance Incentive Compensation Plan, the Windstream Corporation Executive
Incentive Compensation Plan and any one or more other formalized plans, if any,
in which the Executive is eligible to participate providing incentive
compensation payable in cash to eligible participants determined on the basis of
a measuring period not in excess of 12 calendar months, but shall expressly
exclude, without limitation, the Windstream Management Deferred Compensation
Plan, the Windstream Executive Deferred Compensation Plan, the Windstream
Benefit Restoration Plan, any plan qualified or intended to be qualified under
Section 401(a) of the Code and any plan supplementary thereto, the Windstream
2006 Equity Incentive Plan, and any other plan or arrangement under which stock,
stock options, stock appreciation rights, restricted stock or similar options,
stock, or rights are issued, any amendment or restatement of, or successor plan
to, any of the foregoing plans in effect from time to time, and any executive
fringe benefits.
          (B) “Annual Incentive Target” shall mean with respect to any measuring
period, the amount of cash compensation that would be payable to the Executive
under the Annual Incentive Plan for such measuring period, computed assuming
that the level of performance with respect to a performance goal identified in
accordance with the terms of the Annual Incentive Plan as the “target” level of
performance has been achieved. Where no level of performance has been
specifically identified as the “target” level, the “target” level shall be
(i) the only level if one level is identified, (ii) the higher of two levels if
two levels are identified, and (iii) the highest level if three or more levels
are identified. Where the amount of

 



--------------------------------------------------------------------------------



 



compensation depends on the achievement of multiple performance goals, the
achievement of each target level of performance with respect to each goal shall
be assumed.
          (C) “Board” shall mean the Board of Directors of the Corporation, as
constituted from time to time.
          (D) “Cause” for termination by the Corporation of the Executive’s
employment shall mean (i) the willful failure by the Executive substantially to
perform the Executive’s duties with the Corporation or a Subsidiary, other than
any failure resulting from the Executive’s incapacity due to physical or mental
illness or any actual or anticipated failure after the issuance of a Notice of
Termination for Good Reason by the Executive in accordance with paragraph (A) of
Section 8, that continues for at least 30 calendar days after the Board delivers
to the Executive a written demand for performance that identifies specifically
and in detail the manner in which the Board believes that the Executive
willfully has failed substantially to perform the Executive’s duties, (ii) a
conviction, guilty plea or plea of nolo contendere of the Executive for any
felony, (iii) the willful engaging by the Executive in misconduct that is
demonstrably and materially injurious to the Corporation or any Subsidiary,
monetarily or otherwise, (iv) a material violation by the Executive of the
corporate governance board guidelines and code of ethics of the Corporation or
any Subsidiary; (v) a material violation by the Executive of the requirements of
the Sarbanes-Oxley Act of 2002 or other federal or state securities law, rule or
regulation, (vi) the repeated use of alcohol by the Executive that materially
interferes with the Executive’s duties, the use of illegal drugs by the
Executive, or a violation by the Executive of the drug and/or alcohol policies
of a the Corporation or any Subsidiary, or (vii) a material breach by the
Executive of any of the protective covenants contained in Section 9. For
purposes of this definition, no act, or failure to act, on the Executive’s part
shall be deemed “willful” unless done, or omitted to be done, by the Executive
not in good faith and without reasonable belief that the Executive’s act, or
failure to act, was in the best interest of the Corporation and its
Subsidiaries.
          (E) A “Change in Control” shall mean, if at any time subsequent to the
date of this Agreement any of the following events shall have occurred:
               (i) The acquisition by any individual, entity or “group,’’ within
the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act (a
“Person’’), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of voting securities of the Corporation
where such acquisition causes any such Person to own fifty percent (50%) or more
of the combined voting power of the then outstanding voting securities of the
Corporation entitled to vote generally in the election of directors (the
“Outstanding Voting Securities’’); provided, however, that for purposes of this
definition, any acquisition by any corporation pursuant to a transaction that
complies with clauses (A), (B) and (C) of subparagraph (iii) below shall not be
deemed to result in a Change in Control;
               (ii) Individuals who, as of the date hereof, constitute the Board
(the “Incumbent Board’’) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Corporation’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though

2



--------------------------------------------------------------------------------



 



such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;
               (iii) The consummation of a reorganization, merger or
consolidation or sale or other disposition of more than fifty percent (50%) of
the assets of the Corporation (a “Business Combination’’), in each case, unless,
following such Business Combination, (A) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, at least fifty percent (50%) of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries), in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Voting
Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Corporation or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, fifty percent
(50%) or more of, respectively, the then outstanding shares of common stock of
the corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination, and
(C) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or the
action of the Board, providing for such Business Combination; or
               (iv) Approval by the stockholders of the Corporation of a
complete liquidation or dissolution of the Corporation.
          (F) “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.
          (G) “Corporation” shall mean Windstream Corporation and any successor
to its business or assets, by operation of law or otherwise.
          (H) “Date of Termination” shall have the meaning stated in paragraph
(B) of Section 8 hereof.
          (I) “Disability” shall be deemed the reason for the termination by the
Corporation of the Executive’s employment, if, as a result of the Executive’s
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive’s duties with the
Corporation or a Subsidiary for a period of six consecutive months, the
Corporation shall have given the Executive a Notice of Termination for
Disability, and, within 20 business days after the Notice of Termination is
given, the Executive shall not have returned to the full-time performance of the
Executive’s duties.

3



--------------------------------------------------------------------------------



 



          (J) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          (K) “Executive” shall mean the individual named in the first paragraph
of this Agreement.
          (L) “Good Reason” for termination by the Executive of the Executive’s
employment shall mean the occurrence, without the Executive’s express written
consent, of any one of the following:
               (i) the assignment to the Executive of any duties inconsistent
with the Executive’s status as an executive officer of the Corporation or of a
Subsidiary or a substantial adverse alteration in the nature or status of the
Executive’s responsibilities from those in effect immediately prior to the
Change in Control;
               (ii) a reduction by the Corporation in the Executive’s annual
base salary to any amount less than the Executive’s annual base salary as in
effect immediately prior to the Change in Control;
               (iii) the relocation of the principal executive offices of the
Corporation to a location more than 35 miles from the location of such offices
immediately prior to the Change in Control or the Corporation’s requiring the
Executive to be based anywhere other than the principal executive offices of the
Corporation, or in the case that the Executive was not based at the principal
executive offices of the Corporation immediately prior to the Change of Control,
to a location more than 35 miles from the location where the Executive was based
immediately prior to the Change of Control, except for required business travel
to an extent substantially consistent with the Executive’s business travel
obligations immediately prior to the Change in Control;
               (iv) the failure by the Corporation to pay to the Executive any
portion of the Executive’s current compensation, or to pay to the Executive any
deferred compensation under any deferred compensation program of the
Corporation, within five calendar days after the date the compensation is due
(taking into account applicable restrictions under Section 409A) or to pay or
reimburse the Executive for any expenses incurred by him for required business
travel;
               (v) the failure by the Corporation to continue in effect any
compensation plan in which the Executive participates immediately prior to the
Change in Control that is material to the Executive’s total compensation,
including but not limited to, stock option, restricted stock, stock appreciation
right, incentive compensation, bonus, and other plans, unless an equitable
alternative arrangement embodied in an ongoing substitute or alternative plan
has been made, or the failure by the Corporation to continue the Executive’s
participation therein (or in a substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amount of compensation provided
and the level of the Executive’s participation relative to other participants,
than existed immediately prior to the Change in Control;
               (vi) the failure by the Corporation to continue to provide the
Executive with benefits substantially similar to those enjoyed by the Executive
under any of the Corporation’s pension, profit-sharing, life insurance, medical,
health and accident, disability, or other employee benefit plans in which the
Executive was participating immediately prior to the

4



--------------------------------------------------------------------------------



 



Change in Control; the failure by the Corporation to continue to provide the
Executive any material fringe benefit or perquisite enjoyed by the Executive
immediately prior to the Change in Control; or the failure by the Corporation to
provide the Executive with the number of paid vacation days to which the
Executive is entitled in accordance with the Corporation’s normal vacation
policy in effect immediately prior to the Change in Control;
               (vii) any purported termination by the Corporation of the
Executive’s employment that is not effected in accordance with a Notice of
Termination satisfying the requirements of paragraph (A) of Section 8 hereof; or
               (viii) any failure by the Corporation to comply with and satisfy
Section 12(A) of this Agreement, other than a failure not occurring in bad faith
and which is remedied by the Corporation promptly after receipt of notice
thereof given by the Executive.
          (M) “Non-Interference/Assistance Period” shall mean the period
commencing with the Date of Termination and ending on the first anniversary of
the Date of Termination.
          (N) “Notice of Termination” shall have the meaning stated in paragraph
(A) of Section 8 hereof.
          (O) “Payment Trigger” shall mean the occurrence of a Change in Control
during the term of this Agreement coincident with or followed at any time before
the end of the second anniversary of the Change in Control by the termination of
the Executive’s employment with the Corporation or a Subsidiary for any reason
other than (i) by the Executive without Good Reason, (ii) by the Corporation as
a result of the Disability of the Executive or with Cause or, (iii) as a result
of the death of the Executive.
          (P) “Section 409A” shall mean Section 409A of the Code and any
proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section 409A by the U.S. Department of Treasury or the
Internal Revenue Service.
          (Q) “Subsidiary” shall mean any corporation or other entity or
enterprise, whether incorporated or unincorporated, of which at least a majority
of the securities or other interests having by their terms ordinary voting power
to elect a majority of the board of directors or others serving similar
functions with respect to such corporation or other entity or enterprise is
owned by the Corporation or other entity or enterprise of which the Corporation
directly or indirectly owns securities or other interests having all the voting
power.
     2. Term of Agreement. This Agreement shall become effective on the date
hereof and, subject to the second sentence of this Section 2, shall continue in
effect until the earliest of (i) a Date of Termination in accordance with
Section 8, or the death of the Executive, shall have occurred prior to a Change
in Control, (ii) if a Payment Trigger shall have occurred during the term of
this Agreement, the performance by the Corporation of all its obligations, and
the satisfaction by the Corporation of all its obligations and liabilities,
under this Agreement, (iii) the five year anniversary of the date of this
Agreement if, as of that five year anniversary, a Change in Control shall not
have occurred and be continuing, or (iv) in the event, as of the five year
anniversary of the date of this Agreement, a Change in Control shall have
occurred and be

5



--------------------------------------------------------------------------------



 



continuing, either the expiration of such period thereafter within which a
Payment Trigger does not or can not occur or the ensuing occurrence of a Payment
Trigger and the performance by the Corporation of all of its obligations and
liabilities under this Agreement. Any Change in Control during the term of this
Agreement that for any reason ceases to constitute a Change in Control or is not
followed by a Payment Trigger shall not effect a termination or lapse of this
Agreement. Any transfer of the Executive’s employment from the Corporation to a
Subsidiary, from a Subsidiary to the Corporation, or from one Subsidiary to
another Subsidiary shall not constitute a termination of the Executive’s
employment for purposes of this Agreement.
     3. General Provisions.
          (A) The Corporation hereby represents and warrants to the Executive as
follows: The execution and delivery of this Agreement and the performance by the
Corporation of the actions contemplated hereby have been duly authorized by all
necessary corporate action on the part of the Corporation. This Agreement is a
legal, valid and legally binding obligation of the Corporation enforceable in
accordance with its terms. Neither the execution or delivery of this Agreement
nor the consummation by the Corporation of the actions contemplated hereby
(i) will violate any provision of the certificate of incorporation or bylaws (or
other charter documents) of the Corporation, (ii) will violate or be in conflict
with any applicable law or any judgment, decree, injunction or order of any
court or governmental agency or authority, or (iii) will violate or conflict
with or constitute a default (or an event of which, with notice or lapse of time
or both, would constitute a default) under or will result in the termination of,
accelerate the performance required by, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the assets or properties of
the Corporation under, any term or provision of the certificate of incorporation
or bylaws (or other charter documents) of the Corporation or of any contract,
commitment, understanding, arrangement, agreement or restriction of any kind or
character to which the Corporation is a party or by which the Corporation or any
of its properties or assets may be bound or affected.
          (B) No amount or benefit shall be payable under this Agreement unless
there shall have occurred a Payment Trigger during the term of this Agreement.
In no event shall payments in accordance with this Agreement be made in respect
of more than one Payment Trigger.
          (C) This Agreement shall not be construed as creating an express or
implied contract of employment and, except as otherwise agreed in writing
between the Executive and the Corporation, the Executive shall not have any
right to be retained in the employ of the Corporation or of a Subsidiary.
Notwithstanding the immediately preceding sentence or any other provision of
this Agreement, no purported termination of the Executive’s employment that is
not effected in accordance with a Notice of Termination satisfying paragraph
(A) of Section 8 shall be effective for purposes of this Agreement. The
Executive’s right, following the occurrence of a Change in Control, to terminate
his employment under this Agreement for Good Reason shall not be affected by the
Executive’s Disability or incapacity. The Executive’s continued employment shall
not constitute consent to, or a waiver of rights with respect to, any act or
failure to act constituting Good Reason under this Agreement.

6



--------------------------------------------------------------------------------



 



     4. Payments Due Upon a Payment Trigger. Upon the occurrence of a Payment
Trigger during the term of this Agreement:
          (A) The Corporation shall pay to the Executive in a lump sum in cash
within 10 calendar days after the Payment Trigger an amount equal to the sum of:
(i) the Executive’s annual base salary through the Date of Termination to the
extent not theretofore paid, (ii) the amount of any incentive compensation that
has been allocated or awarded to the Executive for a completed fiscal year or
other measuring period preceding the occurrence of the Date of Termination under
any incentive compensation plan but has not yet been paid to the Executive,
(iii) the product of (x) the Annual Incentive Target in effect immediately prior
to the Payment Trigger and (y) a fraction, the numerator of which is the number
of calendar days in the current fiscal year through the Date of Termination, and
the denominator of which is 365, reduced by the amount, if any, paid or payable
to the Executive under the Annual Incentive Plan’s terms with respect to the
fiscal year during which the Date of Termination occurs, and (iv) any accrued
vacation pay to the extent not theretofore paid.
          (B) The Corporation shall pay to the Executive in a lump sum in cash
within 10 calendar days after the Payment Trigger an amount equal to the product
of: (i) [___] multiplied by, (ii) the sum of: (x) the higher of the Executive’s
annual base salary in effect immediately prior to the occurrence of the Change
in Control or the Executive’s annual base salary in effect immediately prior to
the Payment Trigger, plus (y) the higher of the Executive’s Annual Incentive
Target in effect immediately prior to the occurrence of the Change in Control or
the Executive’s Annual Incentive Target in effect immediately prior to the
Payment Trigger.
          (C) The Corporation shall pay to the Executive in a lump sum in cash
within 10 calendar days after the Payment Trigger an amount equal to the product
of (i) the Executive’s monthly premium for health and dental insurance
continuation coverage for the Executive and the Executive’s family under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), based on the
monthly premium rate for such coverage in effect on the Date of Termination,
multiplied by (ii) [___] months.
          (D) The Corporation shall, at its sole expense as incurred, provide
the Executive with outplacement services from a recognized outplacement service
provider, the scope of which shall be selected by the Executive in his sole
discretion, provided that (i) the cost to the Corporation shall not exceed
[___], and (ii) to the extent required to comply with Section 409A, in no event
shall the period during which the outplacement service expenses are incurred or
the period during which the expenses are paid, extend beyond the end of the
second calendar year that begins after the Executive’s “separation from service”
within the meaning of Section 409A (or such other period as permitted under
Section 409A).
          (E) To the extent not theretofore paid or provided, the Corporation
shall timely pay or provide to the Executive any other amounts or benefits
required to be paid or provided or which the Executive is eligible to receive
under any plan, program, policy or practice or contract or agreement of the
Corporation or any Subsidiary.

7



--------------------------------------------------------------------------------



 



The amount determined under paragraphs (A)(iii), (B), (C) and (D) of this
Section 4 shall be reduced by any cash severance benefit otherwise paid to the
Executive by the Corporation or its Subsidiaries under any applicable severance
plan or other severance arrangement.
     5. Gross-Up Payments.
          (A) This Section 5 shall apply if a Payment Trigger shall have
occurred during the term of this Agreement.
          (B) In the event it shall be determined that any payment or
distribution by the Corporation or other amount with respect to the Corporation
to or for the benefit of the Executive, whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section 5 (a “Payment”), is (or will be) subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties are (or will be) incurred
by the Executive with respect to the excise tax imposed by Section 4999 of the
Code with respect to the Corporation (the excise tax, together with any interest
and penalties, are hereinafter collectively referred to as the “Excise Tax”),
the Executive shall be entitled to receive an additional cash payment (a
“Gross-Up Payment”) from the Corporation in an amount such that, after payment
by the Executive of all taxes (and any interest or penalties imposed with
respect to such taxes), including, without limitation, any income and employment
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, but excluding any income taxes and
penalties imposed pursuant to Section 409A, the Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding the foregoing provisions of this Section 5(B), if it shall be
determined that the Executive is entitled to a Gross-Up Payment, but that the
Payments do not exceed 110% of the greatest amount (the “Reduced Amount”) that
could be paid to the Executive such that the receipt of Payments would not give
rise to any Excise Tax, then no Gross-Up Payment shall be made to the Executive
and the Payments, in the aggregate, shall be reduced to the Reduced Amount. The
Gross-Up Payments, if any, shall be paid to the Executive at the same time as
any Payment subject to the Excise Tax is paid or provided to the Executive, or
as soon as administratively practicable thereafter (or as otherwise permitted
under Section 409A).
          (C) Subject to the provisions of paragraph (D) of this Section 5, all
determinations required to be made under this Section 5, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at the determination, shall be made
by a nationally recognized certified public accounting firm designated by the
Executive (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Corporation and the Executive within 30 calendar days
after the receipt of notice from the Executive that there has been a Payment, or
such earlier time as is requested by the Corporation. In the event that at any
time relevant to this Agreement the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change in Control, the
Executive shall appoint another nationally recognized certified public
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder). All fees and
expenses of the Accounting Firm shall be borne solely by the Corporation. If the
Accounting

8



--------------------------------------------------------------------------------



 




Firm determines that no Excise Tax is payable by the Executive, it shall so
indicate to the Executive in writing. Any determination by the Accounting Firm
shall be binding upon the Corporation and the Executive. As a result of
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm, it is possible that Gross-Up
Payments that the Corporation should have made will not have been made (an
“Underpayment”), consistent with the calculations required to be made hereunder.
In the event the Corporation exhausts its remedies in accordance with paragraph
(D) of this Section 5 and the Executive thereafter is required to make a payment
of any Excise Tax, the Accounting Firm shall determine the amount of
Underpayment that has occurred and the Underpayment shall be promptly paid by
the Corporation to or for the benefit of the Executive.
          (D) The Executive shall notify the Corporation in writing of any claim
by the Internal Revenue Service that, if successful, would require a Gross-Up
Payment (that has not already been paid by the Corporation). The notification
shall be given as soon as practicable but no later than ten business days after
the Executive is informed in writing of the claim and shall apprise the
Corporation of the nature of the claim and the date on which the claim is
requested to be paid. The Executive shall not pay the claim prior to the
expiration of the 30 calendar day period following the date on which the
Executive gives notice to the Corporation or any shorter period ending on the
date that any payment of taxes with respect to the claim is due. If the
Corporation notifies the Executive in writing prior to the expiration of the 30
calendar day period that it desires to contest the claim, the Executive shall:
               (i) give the Corporation any information reasonably requested by
the Corporation relating to the claim;
               (ii) take any action in connection with contesting the claim as
the Corporation shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
the claim by an attorney reasonably selected by the Corporation;
               (iii) cooperate with the Corporation in good faith in order
effectively to contest the claim; and
               (iv) permit the Corporation to participate in any proceedings
relating to the claim.
The Corporation shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with the contest and
shall indemnify and hold the Executive harmless, on an after-tax basis, for any
Excise Tax or income tax (including interest and penalties with respect
thereto), but excluding any income taxes and penalties imposed pursuant to
Section 409A, imposed as a result of the representation and payment of costs and
expenses. Without limitation of the foregoing provisions of this Section 5, the
Corporation shall control all proceedings taken in connection with the contest
and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings, and conferences with the taxing authority in
respect of the claim and may, at its sole option, either direct the Executive to
pay the tax claimed and sue for a refund or contest the claim in any permissible
manner, and the Executive agrees to prosecute the contest to a determination
before any administrative tribunal,

9



--------------------------------------------------------------------------------



 



in a court of initial jurisdiction and in one or more appellate courts, as the
Corporation shall determine. To the fullest extent permitted by applicable law,
if the Corporation directs the Executive to pay the claim and sue for a refund,
the Corporation shall advance the amount of the payment to the Executive, on an
interest-free basis, and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to the advance or with
respect to any imputed income with respect to the advance; and any extension of
the statute of limitations relating to payment of taxes for the taxable year of
the Executive with respect to which the contested amount is claimed to be due
shall be limited solely to the contested amount. The Corporation’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.
          (E) If, after the receipt by the Executive of an amount advanced by
the Corporation pursuant to paragraph (D) of this Section 5, the Executive
becomes entitled to receive any refund with respect to the claim, the Executive
shall, subject to the Corporation’s compliance with the requirements of
paragraph (D) of this Section 5, promptly pay to the Corporation the amount of
the refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Corporation pursuant to paragraph (D) of this Section 5, a
determination is made that the Executive shall not be entitled to any refund
with respect to the claim and the Corporation does not notify the Executive in
writing of its intent to contest the denial of refund prior to the expiration of
30 calendar days after the determination, then the advance shall be forgiven and
shall not be required to be repaid and the amount of the advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.
     6. Compliance with Section 409A. To the extent applicable, the parties
intend that this Agreement comply with the provisions of Section 409A. This
Agreement shall be construed, administered, and governed in a manner consistent
with this intent. Any provision that would cause any amount payable or benefit
provided under this Agreement to be includable in the gross income of the
Executive (or subject to additional taxes or interest) under Section 409A shall
have no force and effect unless and until amended to cause such amount or
benefit to not be so includable (which amendment shall be made without the
consent of the Executive and shall maintain, to the maximum extent practicable,
the original intent of the applicable provision without violating the
requirements of Section 409A). In particular, to the extent that the Executive
has a right to receive a payment or benefit pursuant to this Agreement that is
subject to Section 409A, then notwithstanding anything to the contrary in this
Agreement, such payment or benefit will be made or provided, to the extent
necessary to comply with Section 409A, no earlier than (a) 10 calendar days
after the Executive’s “separation from service” with the Company (determined in
accordance with Section 409A); provided, however, that if the Executive is a
“specified employee” (within the meaning of Section 409A) at such time, then any
payment or benefit that would otherwise be paid or provided during the first six
months following such separation from service shall be accumulated through and
paid (together with interest at the applicable federal rate under
Section 7872(f)(2)(A) of the Code in effect on the Date of

10



--------------------------------------------------------------------------------



 



Termination) no earlier than the first business day following the six month
anniversary of such separation of service; or (b) 10 calendar days after the
Executive’s death.
     7. Release. Notwithstanding anything contained herein to the contrary, the
Corporation shall not be obligated to make any payment or provide any benefit
under Sections 4(A)(iii), 4(B), 4(C), 4(D) or Section 5, (a) unless the
Executive first executes and does not revoke a release substantially in the form
attached hereto as Exhibit A; and (b) to the extent such payment or benefit is
subject to the seven-day revocation period prescribed by the Age Discrimination
in Employment Act of 1967, as amended, or to any similar revocation period in
effect on the date of termination of the Executive’s employment, such revocation
period has expired.
     8. Termination Procedures.
          (A) During the term of this Agreement, any purported termination of
the Executive’s employment (other than by reason of death) shall be communicated
by written Notice of Termination from one party hereto to the other party hereto
in accordance with Section 13 hereof. For purposes of this Agreement, a “Notice
of Termination” shall mean a written notice that indicates the specific
termination provision in this Agreement relied upon, and, if applicable, the
notice shall set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated. Further, a Notice of Termination for Cause shall include
a copy of a resolution duly adopted by the affirmative vote of not less than a
majority of the entire membership of the Board at a meeting of the Board that
was called and held for the purpose of considering the termination (after
reasonable notice to the Executive and an opportunity for the Executive,
together with his counsel, to be heard by the members of the Board) finding
that, in the informed, reasonable, good faith judgment of the Board, the
Executive was guilty of conduct set forth in the definition of Cause in
Section 1(D), and specifying the particulars thereof in detail.
          (B) “Date of Termination” with respect to any purported termination of
the Executive’s employment during the term of this Agreement (other than by
reason of death) shall mean (i) if the Executive’s employment is terminated for
Disability, 20 business days after Notice of Termination is given (provided that
the Executive shall not have returned to the full-time performance of the
Executive’s duties during that 20 business day period) and (ii) if the
Executive’s employment is terminated for any other reason, the date specified in
the Notice of Termination, which, in the case of a termination by the
Corporation, shall not be less than ten business days except in the case of a
termination for Cause, and, in the case of a termination by the Executive, shall
not be less than ten business days nor more than 20 business days, respectively,
after the date such Notice of Termination is given.
     9. Non-Disclosure; Non-Competition; and Non-Interference
          (A) The Executive acknowledges that in the course of his employment
with the Corporation and its Subsidiaries he has had and will have access to
confidential information and trade secrets proprietary to the Corporation and
its Subsidiaries, including, without limitation, information relating to the
Corporation’s and its Subsidiaries’ products, suppliers, and customers, the
sources, nature, processes, costs and prices of the Corporation’s and its

11



--------------------------------------------------------------------------------



 



Subsidiaries’ products, the names, addresses, contact persons, purchasing and
sales histories, and preferences of the Corporation’s and its Subsidiaries’
suppliers and customers, the Corporation’s and its Subsidiaries’ business plans
and strategies, and the names and addresses of, amounts of compensation paid to,
and the trading and sales performance of the Corporation’s and its Subsidiaries’
employees and agents (hereinafter referred to as the “Confidential
Information”). The Executive further acknowledges that the Confidential
Information is proprietary to the Corporation and its Subsidiaries, that the
unauthorized disclosure of any of the Confidential Information to any person or
entity will result in immediate and irreparable competitive injury to the
Corporation and its Subsidiaries, and that such injury cannot adequately be
remedied by an award of monetary damages. Accordingly, the Executive shall not
at any time disclose any Confidential Information to any person or entity who is
not properly authorized by the Corporation or its Subsidiaries to receive the
information without the prior written consent of the Chairman of the Board of
the Corporation (which consent may be withheld for any reason or no reason)
unless and except to the extent that such disclosure is required by any subpoena
or other legal process (in which event the Executive will give the Chairman of
the Board of the Corporation prompt written notice of such subpoena or other
legal process in order to permit the Corporation and its Subsidiaries to seek
appropriate protective orders), and that he shall not use any Confidential
Information for his own account without the prior written consent of the
Chairman of the Board of the Corporation (which consent may be withheld for any
reason or no reason).
          (B) The Executive shall not during his employment with the Corporation
or its Subsidiaries and thereafter until the expiration of the
Non-Interference/Assistance Period, in any manner, directly or indirectly,
through any person, firm or corporation, alone or as a member of a partnership
or as an officer, director, shareholder, investor or employee of or in any other
corporation or enterprise or otherwise, (i) engage in or be engaged in, or
assist any other person, firm, corporation or enterprise in engaging or being
engaged in, any business then actively being conducted by the Corporation or its
Subsidiaries, or any business that each of the Corporation or its Subsidiaries
has engaged in during the preceding one-year period, within any state in which
the Corporation or any of its Subsidiaries is licensed as an incumbent or
competitive local exchange carrier, or (ii) solicit, service, or accept the
business of any active customer of the Corporation or its Subsidiaries, or any
person or entity who is or was at any time during the previous one-year period a
customer of the Corporation or its Subsidiaries. Nothing in this Section shall
prohibit the Executive from being: (x) a shareholder in a mutual fund or a
diversified investment company or (y) a passive owner of not more than 5% of the
outstanding equity securities of any class of a corporation or other entity
which is publicly traded, so long as the Executive has no active participation
in the business of such corporation or other entity.
          (C) The Executive shall not during his employment with the Corporation
or its Subsidiaries and thereafter until the expiration of the
Non-Interference/Assistance Period employ, or assist any person or entity in
employing, any employee of the Corporation or its Subsidiaries. The Executive
shall not during his employment with the Corporation or its Subsidiaries and
thereafter until the expiration of the Non-Interference/Assistance Period
solicit, or assist any person or entity to solicit, any employee of any member
of the Corporation or its Subsidiaries to leave the employment of the
Corporation or its Subsidiaries or to become employed by any other entity.

12



--------------------------------------------------------------------------------



 



          (D) If a court holds that the restrictions stated herein are
unreasonable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area and that
the court shall be allowed to revise the restrictions contained herein to cover
the maximum period, scope and area permitted by law.
          (E) The Executive acknowledges that the covenants contained in this
Section 9 are a principal inducement for the willingness of the Corporation to
enter into this Agreement and make the payments and provide the benefits to the
Executive under this Agreement and that the Corporation and the Executive intend
the covenants to be binding upon and enforceable against the Executive in
accordance with their terms, notwithstanding any common or statutory law to the
contrary. The Executive agrees that the obligations of the Corporation under
this Agreement (specifically including, but not limited to, the obligation to
make any payment or provide any benefit under Sections 4(A)(iii), 4(B), 4(C),
4(D) or Section 5) constitute sufficient consideration for the covenants
contained in this Section 9. The Corporation and the Executive further agree
that the restrictions contained in this Section 9 are reasonable in period,
scope and geographical area and are necessary to protect the legitimate business
interests and Confidential Information of the Corporation and its Subsidiaries.
The Executive agrees that he will notify the Corporation and its Subsidiaries in
writing if he has, or reasonably should have, any questions regarding the
applicability of this Section 9. Because the Executive’s services are unique and
because the Executive has access to Confidential Information, the parties agree
that the Corporation and its Subsidiaries would be damaged irreparably in the
event any of the provisions of this Section 9 were not performed in accordance
with their specific terms or were otherwise breached and that money damages
would be an inadequate remedy for any such non-performance or breach. In the
event that the Executive breaches or threatens to breach any such provision of
this Section 9, the parties agree that the Corporation and its Subsidiaries
shall be entitled to seek any and all equitable and legal relief provided by
law, specifically including immediate and permanent injunctive relief to prevent
any breach or threatened breach of any of such provisions and to enforce such
provisions specifically (without posting a bond or other security). The
Executive hereby waives any claim that the Corporation or its Subsidiaries have
an adequate remedy at law. The parties agree that the foregoing relief shall not
be construed to limit or otherwise restrict the ability of the Corporation and
its Subsidiaries to pursue any other remedy provided by law, including the
recovery of any actual, compensatory or punitive damages.
     10. No Mitigation. The Executive shall not be required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Executive by the Corporation pursuant to this Agreement. Further, the amount of
any payment or benefit provided for in this Agreement shall not be reduced by
any compensation earned by the Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Corporation or a Subsidiary, or otherwise.
     11. Disputes.
          (A) Any dispute or controversy arising out of or in connection with
this Agreement shall, upon a written notice from the Executive to the
Corporation either before suit

13



--------------------------------------------------------------------------------



 



thereupon is filed or within 20 business days thereafter, be settled exclusively
by binding arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association. The arbitration proceeding shall be
conducted before a panel of three arbitrators sitting (i) if the Executive is
employed by the Corporation or any Subsidiary at the time of the initiation of
the arbitration, in the municipality in which the Executive’s principal place of
employment is located at the time, and (ii) if the Executive’s employment with
the Corporation or any Subsidiary has terminated prior to the time of initiation
of the arbitration, at a location which is within 50 miles of the location of
the Executive’s principal place of employment at the time of his termination of
employment. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction. The Executive shall, however, be entitled to seek specific
performance of the Corporation’s obligations hereunder during the pendency of
any dispute or controversy arising under or in connection with this Agreement.
Notwithstanding the foregoing, the Corporation shall not be required to seek or
participate in arbitration regarding any breach or threatened breach by the
Executive of his obligations in Section 9, but may pursue its remedies for such
breach in a court of competent jurisdiction in accordance with Section 11(B)
below.
          (B) Any legal action concerning this Agreement, other than an
arbitration described in paragraph (A) of this Section 11, whether instituted by
the Corporation or the Executive, shall be brought and resolved only in a state
court of competent jurisdiction located in the territory that encompasses the
city, county, or parish in which the Executive’s principal residence is located
at the time such action is commenced. The Corporation hereby irrevocably
consents and submits to and shall take any action necessary to subject itself to
the personal jurisdiction of that court and hereby irrevocably agrees that all
claims in respect of the action shall be instituted, heard, and determined in
that court. The Corporation agrees that such court is a convenient forum, and
hereby irrevocably waives, to the fullest extent it may effectively do so, the
defense of an inconvenient forum to the maintenance of the action. Any final
judgment in the action may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
          (C) To the fullest extent permitted by applicable law, the Corporation
shall pay all costs and expenses, including attorneys’ fees and disbursements,
of the Corporation and, at least monthly, the Executive in connection with any
legal proceeding (including arbitration), whether or not instituted by the
Corporation or the Executive, relating to the interpretation or enforcement of
any provision of this Agreement, provided that if the Executive instituted the
proceeding and the judge, arbitrator, or other individual presiding over the
proceeding affirmatively finds that the Executive instituted the proceeding in
bad faith, the Executive shall pay all costs and expenses, including attorney’s
fees and disbursements, of the Executive and the Corporation. The Corporation
shall pay prejudgment interest on any money judgment obtained by the Executive
as a result of such proceeding, calculated at the rate provided in
Section 1274(b)(2)(B) of the Code.
     12. Successors; Binding Agreement.
          (A) In addition to any obligations imposed by law upon any successor
to the Corporation, the Corporation shall require any successor (whether direct
or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business or assets of the

14



--------------------------------------------------------------------------------



 




Corporation expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
it if no such succession had taken place. The provisions of this Section 12
shall continue to apply to each subsequent employer of Executive bound by this
Agreement in the event of any merger, consolidation, or transfer of all or
substantially all of the business or assets of that subsequent employer.
          (B) This Agreement shall inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees. If the Executive shall
die while any amount would be payable to the Executive hereunder (other than
amounts which, by their terms, terminate upon the death of the Executive) if the
Executive had continued to live, the amount, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to the executors,
personal representatives, or administrators of the Executive’s estate.
     13. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon actual receipt:
     To the Corporation:
Windstream Corporation
4001 Rodney Parham Road
Little Rock, Arkansas 72212
Attention: Chairman of the Board
     To the Executive:
     [Insert]
     14. Miscellaneous. Except as otherwise provided in Section 6, no provision
of this Agreement may be modified, waived, or discharged unless such waiver,
modification, or discharge is agreed to in writing and signed by the Executive
and an officer of the Corporation specifically designated by the Board. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement. The validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the State of Delaware. All references to sections of the Exchange Act or the
Code shall be deemed also to refer to any successor provisions to such sections.
Any payments provided for hereunder shall be paid net of any applicable
withholding required under federal, state, or local law and any additional
withholding to which the Executive has agreed.

15



--------------------------------------------------------------------------------



 



     15. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
     16. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
(Signatures are on the following page)

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have signed this Agreement as of the date
set forth above.

            WINDSTREAM CORPORATION
        By:                  Francis X. Frantz              Chairman of the
Board       EXECUTIVE          

17



--------------------------------------------------------------------------------



 



         

EXHIBIT A
******
WAIVER AND RELEASE AGREEMENT
     THIS WAIVER AND RELEASE AGREEMENT (this “Waiver and Release”) is entered
into by and between                                          (“Executive”) and
Windstream Corporation (the “Company”) (collectively, the “Parties”).
     WHEREAS, the Parties have entered into a Change-in-Control Agreement dated
November 7, 2006 (the “Agreement”);
     WHEREAS, Executive’s employment has been or will be terminated on
                     in accordance with the Agreement;
     WHEREAS, Executive is required to sign this Waiver and Release in order to
receive the payment of certain severance benefits under the Agreement following
termination of employment; and
     WHEREAS, the Company has agreed to sign this Waiver and Release.
     NOW, THEREFORE, in consideration of the promises and agreements contained
herein and other good and valuable consideration, the sufficiency and receipt of
which are hereby acknowledged, and intending to be legally bound, the Parties
agree as follows:

1.   Subject to Section 4 of this Waiver and Release, this Waiver and Release is
effective on the date hereof and will continue in effect as provided herein.

2.   In consideration of the payments to be made and the benefits to be received
by Executive pursuant to Sections 4 and 5 of the Agreement (the “Severance
Benefits”) which Executive acknowledges are in addition to payments and benefits
to which Executive would be entitled but for the Agreement (except as otherwise
provided in the Agreement), Executive, on behalf of himself/herself, his/her
heirs, representatives, agents and assigns by dower or otherwise hereby
COVENANTS NOT TO SUE OR OTHERWISE VOLUNTARILY PARTICIPATE IN ANY LAWSUIT
AGAINST, FULLY RELEASES, INDEMNIFIES, HOLDS HARMLESS and OTHERWISE FOREVER
DISCHARGES (i) the Company, (ii) any companies controlled by, controlling or
under common control with the Company, and any predecessors, successors or
assigns to the foregoing (together with the Company, the “Windstream Group”)
(iii) the Windstream Group’s compensation, benefit, incentive (including, but
not limited to, individual incentive, project incentive, annual incentive,
long-term incentive and annual bonus), pension, welfare and other plans and
arrangements, and any predecessor or successor to any such plans and
arrangements (including the sponsors, administrators and fiduciaries of any such
plan and/or arrangements), and (iv) any of the Windstream Group’s current or
former officers, directors, agents, executives, employees, attorneys, insurers,
shareholders, predecessors, successors or assigns, from any and all

18



--------------------------------------------------------------------------------



 



    actions, charges, claims, demands, damages or liabilities of any kind or
character whatsoever, known or unknown, which Executive now has or may have had
whether or not based on or arising out of Executive’s employment relationship
with the Windstream Group or the termination of that employment relationship
through the date of execution of this Waiver and Release, other than workers’
compensation claims filed prior to the date of execution of this Waiver and
Release. Executive acknowledges and understands that in the event Executive
files a charge or complaint with the Equal Employment Opportunity Commission
(“EEOC”), the Texas Workforce Commission Civil Rights Division (“TWCCRD”), the
New Mexico Human Rights Commission (“NMHRC”), or other similar state agency, the
Occupational Safety and Health Administration (“OSHA”), or the Secretary of
Labor, Executive shall be entitled to no relief, reinstatement, remuneration,
damages, back pay, front pay, or compensation whatsoever from the Windstream
Group as a result of such charge or complaint. Executive understands and agrees
that he is waiving and releasing any and all actions and causes of action,
suits, debts, claims, complaints and demands of any kind whatsoever, in law or
in equity, including, but not limited to, the following:

  a.   Those arising under any federal, state or local statute, ordinance or
common law governing or relating to the Parties’ employment relationship
including, but not limited to, (i) any claims on account of, arising out of or
in any way connected with Executive’s hiring by the Windstream Group, employment
with the Windstream Group or the termination of that employment; (ii) any claims
alleged or which could have been alleged in any charge or complaint against the
Windstream Group, including, but not limited to, those with the EEOC, TWCCRD,
NMHRC, or other similar state agency, OSHA and the Secretary of Labor; (iii) any
claims relating to the conduct, including action or inaction, of any executive,
employee, officer, director, agent or other representative of the Windstream
Group; (iv) any claims of discrimination, harassment or retaliation on any
basis; (v) any claims arising from any legal restrictions on an employer’s right
to separate its employees; (vi) any claims for personal injury, compensatory or
punitive damages, front pay, back pay, liquidated damages, treble damages, legal
and/or attorneys’ fees, expenses and litigation costs or other forms of relief;
(vii) any claims for compensation and benefits; (viii) any cause of action or
claim that could have been asserted in any litigation or other dispute
resolution process, regardless of forum (judicial, arbitral or other), against
any employee, officer, director, agent or other representative of the Windstream
Group; (ix) any claim for, or right to, arbitration, and any claim alleged or
which could have been alleged in any charge, complaint or request for
arbitration against the Windstream Group; (x) any claim on account of, arising
out of or in any way connected with any employment agreement between Executive
and the Windstream Group; (xi) any claim on account of, arising out of or in any
way connected with the alleged termination of Executive’s employment without
“cause” or for “good reason”; (xii) any claim on account of, arising out of or
in any way connected with medical, dental, life insurance or other welfare
benefit plan coverage; and (xiii) all other causes of action sounding in
contract, tort or other common law basis, including, but not limited to: (a) the
breach of any alleged oral or written contract;

19



--------------------------------------------------------------------------------



 



      (b) negligent or intentional misrepresentations; (c) wrongful discharge;
(d) just cause dismissal; (e) defamation; (f) interference with contract or
business relationship; (g) negligent or intentional infliction of emotional
distress; (h) promissory estoppel; (i) claims in equity or public policy;
(j) assault; (k) battery; (l) breach of employee handbooks, manuals or other
policies; (m) breach of fiduciary duty; (n) false imprisonment; (o) fraud;
(p) invasion of privacy; (q) whistleblower claims; (r) negligence, negligent
hiring, retention or supervision and (s) constructive discharge; and     b.  
Those arising under any law relating to sex, age, race, color, religion,
handicap or disability, harassment, veteran status, sexual orientation,
retaliation, or national origin discrimination including, without limitation,
any rights or claims arising under Title VII of the Civil Rights Act of 1866 and
1964, as amended, 42 U.S.C. §§ 1981 and 2000(e) et seq.; the Civil Rights Act of
1991; the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§
621 et seq., as amended by the Older Workers Benefit Protection Act; the
Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12,101 et
seq.; Sections 806 and 1107 of the Sarbanes-Oxley Act of 2002; the Fair Labor
Standards Act of 1938, 29 U.S.C. §§ 201 et seq.; the National Labor Relations
Act, 29 U.S.C. §§ 151 et seq.; the Occupational Safety and Health Act, 29 U.S.C.
§§ 651 et seq.; the Worker Adjustment and Retraining Notification Act, 29 U.S.C.
§§ 2101, et seq.; the Texas Commission on Human Rights Act, Tex. Lab. Code. Ann.
§§21.001 et seq.; Tex. Lab. Code. Ann. §§21.051; Tex. Lab. Code. Ann. §§21.055,
Texas Workers’ Compensation Act; Texas Whistleblower Act, Arkansas Civil Rights
Act, §16-123 et seq., the Arkansas Equal Pay Law §11-4 et seq.; the New Mexico
Human Rights Act, N.M. Stat. Ann. §281-1-1 et seq., as such statutes may be
amended from time to time; and     c.   Those arising out of Employee Retirement
Income Security Act of 1974, as amended; and     d.   Those arising out of the
Family and Medical Leave Act, 29 U.S.C. §§ 2601 et seq.; and     e.   Those
arising under the civil rights, labor and employment laws of any state,
municipality or local ordinance; and     f.   Any claim for reinstatement,
compensatory damages, back pay, front pay, interest, punitive damages, special
damages, legal and/or attorneys’ fees, expenses and litigation costs including
expert fees; and     g.   Any other federal, state or local law that affords
employees or individuals protection of any kind whatsoever.

3.   The Parties acknowledge that it is their mutual and specific intent that
this Waiver and Release fully complies with the requirements of the Older
Workers Benefit Protection

20



--------------------------------------------------------------------------------



 



    Act (29 U.S.C. § 626) and any similar law governing the release of claims.
Accordingly, Executive hereby acknowledges that:

  a.   Executive has consulted with an attorney prior to executing this Waiver
and Release and acknowledges being given the advice to do so. Executive
represents that Executive has read and fully understands all of the provisions
of this Waiver and Release. Executive represents that Executive is voluntarily
signing this Waiver and Release.     b.   Executive has been offered at least
forty-five (45) days in which to review and consider this Waiver and Release.  
  c.   Executive waives any right to assert any claim or demand for reemployment
with the Windstream Group.     d.   Executive acknowledges receipt of the
attached OWBPA Notice containing the titles and ages of employees who are
eligible and ineligible for this program in Executive’s decisional unit.

4.   The Parties agree that this Waiver and Release shall not become effective
and enforceable until the date this Waiver and Release is signed by both Parties
or seven (7) calendar days after its execution by Executive, whichever is later.
Executive may revoke this Waiver and Release for any reason by providing written
notice of such intent to the following individual within seven (7) days after he
has signed this Waiver and Release, thereby forfeiting Executive’s right to
receive any Severance Benefits and rendering this Waiver and Release null and
void in its entirety:

Mr. Tommy Keet
Windstream Corporation
4001 Rodney Parham Drive
Little Rock, Arkansas 72212

5.   Notwithstanding anything herein to the contrary, the sole matters to which
the Waiver and Release do not apply are: (i) Executive’s rights of
indemnification and directors and officers liability insurance coverage to which
he was entitled immediately prior to                      with regard to his
service as an officer or director of any member of the Windstream Group; (ii)
Executive’s rights under any tax-qualified pension or claims for accrued vested
benefits under any other employee benefit plan, policy or arrangement (whether
tax-qualified or not) maintained by the Windstream Group or under the
Consolidated Omnibus Budget Reconciliation Act of 1985; or (iii) Executive’s
rights under Sections 4 and 5 of the Agreement which are intended to survive
termination of employment.

6.   Executive specifically agrees and understands that the existence and terms
of this Waiver and Release are strictly CONFIDENTIAL and that such
confidentiality is a material term of this Waiver and Release. Accordingly,
except as required by law or unless authorized to do so by the Company in
writing, Executive agrees that he shall not communicate,

21



--------------------------------------------------------------------------------



 



    display or otherwise reveal any of the contents of this Waiver and Release
to anyone other than his spouse, attorney or financial advisor, provided,
however, that they are first advised of the confidential nature of this Waiver
and Release and Executive obtains their agreement to be bound by the same. The
Company agrees that Executive may respond to legitimate inquiries regarding his
employment with the Company by stating that the Parties terminated their
relationship on an amicable basis and that the Parties have entered into a
confidential Waiver and Release that prohibits him from further discussing the
specifics of his separation. Nothing contained herein shall be construed to
prevent Executive from discussing or otherwise advising subsequent employers of
the existence of any obligations as set forth in the Agreement. Further, nothing
contained herein shall be construed to limit or otherwise restrict the
Windstream Group’s ability to disclose the terms and conditions of this Waiver
and Release as may be required by law or business necessity.

7.   In the event that Executive breaches or threatens to breach any provision
of this Waiver and Release, he agrees that the Windstream Group shall be
entitled to seek any and all equitable and legal relief provided by law,
specifically including immediate and permanent injunctive relief. Executive
hereby waives any claim that the Windstream Group has an adequate remedy at law.
In addition, and to the extent not prohibited by law, Executive agrees that the
Windstream Group shall be entitled to an award of all costs and attorneys’ fees
incurred by the Windstream Group in any successful effort to enforce the terms
of this Waiver and Release. Executive agrees that the foregoing relief shall not
be construed to limit or otherwise restrict the Windstream Group’s ability to
pursue any other remedy provided by law, including the recovery of any actual,
compensatory or punitive damages. Moreover, if Executive pursues any claims
against the Company subject to the foregoing Waiver and Release, Executive
agrees to immediately reimburse the Company for the value of all Severance
Benefits received to the fullest extent permitted by law.

8.   The Parties acknowledge that this Waiver and Release is entered into solely
for the purpose of ending their employment relationship on an amicable basis and
shall not be construed as an admission of liability or wrongdoing by either
Party and that both the Windstream Group and Executive have expressly denied any
such liability or wrongdoing. Executive agrees that he/she is eligible for
re-employment by Windstream Group only by mutual agreement and consent of the
Parties.

9.   Each of the promises and obligations contained in this Waiver and Release
shall be binding upon and shall inure to the benefit of the heirs, executors,
administrators, assigns and successors in interest of each of the Parties.

10.   The Parties agree that each and every paragraph, sentence, clause, term
and provision of this Waiver and Release is severable and that, if any portion
of this Waiver and Release should be deemed not enforceable for any reason, such
portion shall be stricken and the remaining portion or portions thereof should
continue to be enforced to the fullest extent permitted by applicable law.

22



--------------------------------------------------------------------------------



 



11.   This Waiver and Release shall be interpreted, enforced and governed under
the laws of the State of Delaware, without regard to any applicable state’s
choice of law provisions.

12.   Executive represents and acknowledges that in signing this Waiver and
Release he does not rely, and has not relied, upon any representation or
statement made by the Windstream Group or by any of the Windstream Group’s
employees, officers, agents, stockholders, directors or attorneys with regard to
the subject matter, basis or effect of this Waiver and Release other than those
specifically contained herein.

13.   This Waiver and Release represents the entire agreement between the
Parties concerning the subject matter hereof, shall supersede any and all prior
agreements which may otherwise exist between them concerning the subject matter
hereof (specifically excluding, however, the post-termination obligations
contained in the Agreement), and shall not be altered, amended, modified or
otherwise changed except by a writing executed by both Parties.

PLEASE READ CAREFULLY. WITH RESPECT TO EXECUTIVE,
THIS WAIVER AND RELEASE INCLUDES A COMPLETE RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.
     IN WITNESS WHEREOF, the Parties have themselves signed, or caused a duly
authorized agent thereof to sign, this Waiver and Release on their behalf and
thereby acknowledge their intent to be bound by its terms and conditions.

                  EXECUTIVE       WINDSTREAM CORPORATION  
Signed:
          By:    
 
               
 
               
Printed:
          Title:    
 
               
 
               
Dated:
          Dated:    
 
               

23